DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
The Applicant points out that Ogura states that “the externally added agent is not limited particularly on its material and kind so long as it can be effectively used for the surface improvement of the toner matrix such as to improve the flowability and electrification properties of the toner”. The Applicant then discusses that Ogura goes on to describe a “laundry list” of 28 commercially available silicas. The Applicant further discusses that silicas to be used in Ogura as externally added agents are only described as one having a large average particle diameter and one having a relatively small average particle diameter and further that all the toners tested in Ogura had the exact same external additive package described as only Silica NAX50 and Silica R972 and is silent with respect to desired particle size, surface treatment, and carbon content of Silica NAX50 and Silica R972. 
The Applicant argues that Ogura does not specifically describe in nanometers the size range of the average particle size of the silicas, the preferred surface treatment and the preferred carbon content of silicas used as required by the Applicant’s claim 1, since Ogura only describes the silica as being “relatively large” and “relatively small”. Furthermore, the Applicant points out that the chosen EPA package of NAX50 and R972 produced an inferior toner in Comparative Example 1. The Applicant then argues that nowhere in Ogura is there any teaching for the conclusion that Aerosil RX50 is defined by Ogura as the desirable “relatively large” silica or that Aerosil RA200HS is defined by Ogura as the desirable “relatively small” silica, especially since Silica NAX50 and Silica R972 are the only silicas specifically mentioned in the examples. Therefore, the Applicant asserts that Ogura does not motivate one of ordinary skill in the art to choose the Applicant’s very specific extra particulate additive package, further emphasizing that Ogura teaches the particular choice of which agents to be externally added is not limited on its material.
However, as the Applicant is aware, Ogura teaches that the use of a “relatively large” silica and a “relatively small” silica in combination provides a toner having excellent flowability, the adhesion of the toner to the blade of a developing machine can be prevented, fogging is inhibited, durability against development is excellent, and long-term stability of electrification upon running can be obtained (Col. 13, lines 25-34). Therefore, it is clear that Ogura desires the optimization of these properties through the combined use of a larger sized silica and a smaller sized silica as external additives to the toner.
Although Ogura is silent as to how “relatively large” and “relatively small” are defined in terms of the particle size of the silica in nanometers, one could turn to the experimental examples to determine which silica used is larger and which silica used is smaller. As previously discussed, Examples 1-7 of Ogura teach the use of Silica R972, and Silica NAX50. Although Ogura does not provide the particle size of Silica R972 or Silica NAX50, there are many references that can be found teaching this information, as well as carbon content and type of surface treatment, since these are commercially available products that are known in the art. For instance, Tsuchihashi (US 2018/0196368 A1) teaches that Aerosil R972 (Silica R972) has a number average primary particle diameter of 16 nm ([0119]) and Kojima et al. (US 2017/0153574 A1) teaches that Aerosil NAX50 (Silica NAX50) has an average primary particle diameter of 30 nm ([0265], [0293]). Therefore, it can be inferred that the Silica R972 is what Ogura considers to be the “relatively small” silica and the Silica NAX50 is what Ogura considers to be the “relatively large” silica. Even without Ogura specifically teaching, in nanometers, the size range of the average particle size of the silicas, someone of ordinary skill in the art would have been able to intuit which silica is considered to be “relatively large” silica and which silica is considered to be “relatively small” silica.
Regarding the inferior test results related to the development durability of the toner in Comparative Example 1, as the Applicant is well aware, Ogura teaches the use of Silica NAX50 and Silica R972 in Examples 1-7, in addition to Comparative Example 1. It is clear that the toner of Comparative Example 1 displayed inferior results in development durability due to the use of Comparative Resin 1, in place of the resin of Resin Production Example 1, not because of the use of Silica NAX50 and Silica R972 (Col. 18, lines 36-39). 
According to the MPEP, a reference is relevant for all that it teaches. In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)). 
Even though Silica NAX50 and Silica R972 are the silicas taught to be used in the experimental examples, Ogura teaches a confined list of commercially available silica that satisfy the desired properties. This confined list is not exhaustive and includes examples of both the “relatively large” and “relatively small” silica that may also be used to provide an EPA that optimizes the result effective variables taught in Col. 13, lines 25-34. For instance, Aerosil RX50 would be a functional equivalent of Silica NAX50, and Aerosil RA200H or RA200HS would be a functional equivalent of Silica R972, based on their similarities in average particle sizes. 
As Ogura teaches at length the specific benefits of combining a large diameter and small diameter silica as external additives, one of ordinary skill in the art would have clearly been motivated to combine silica particles from the list of known equivalents disclosed in Col. 13 that match the particle size properties of the external additive package utilized in the inventive examples. As RX50 (50 nm) has a comparable particle size to NAX50 (30 nm), one of ordinary skill in the art would readily ascertain that it qualifies as a silica particle having “a relatively large particle size”, and as RA200H/S (12 nm) have comparable particle sizes to R972 (16 nm), one of ordinary skill in the art would have readily ascertained that they qualify as silica particles having “a relatively small particle size”.
It would not require undue experimentation to someone of ordinary skill in the art to perfect the result effective variables discussed above by selecting combinations from the confined list of suitable equivalents. Absent any evidence of unexpected results, the claims as presented remain obvious over the combination of references. 
Therefore, the rejection of the claims under 35 U.S.C. 103 as previously presented in the last Office Action is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 6,248,493 B1), in view of Broce et al. (US 7,695,882 B2), and further in view of Diamond (Diamond, Arthur S., "Handbook of Imaging Materials", 2002, Marcel Dekker, Inc., 2nd Ed., pg. 173-204), and considered with the product information data sheets of Aerosil RA200H and Aerosil RA200HS provided by Evonik, and as evidenced by the Applicant’s specification.

Ogura teaches a toner for non-magnetic single component development comprising at least a polyester binder resin, a colorant, and a charge control agent (Col. 3, lines 22-26). The colorant may be various organic pigments and inorganic pigments that are non-magnetic, such as carbon black (Col. 9, lines 46-48). A combination of any known conventional charge control agents may be used (Col. 10, lines 1-4). Polyolefin waxes, such as high-pressure polyethylene, may be used as needed as an aid for increasing the releasing effect to prevent problems due to heat roll adhesion contamination of the toner (Col. 11, lines 18-24). Furthermore, a metal soap lubricant, such as zinc stearate, can be used (Col. 12, lines 21-22). 
The toner can be obtained by any conventionally known production method, such as being obtained by melt kneading the polyester binder resin, colorant, and charge control agent at a temperature not lower than the melting point of the binder resin and then pulverizing and grading (Col. 12, lines 24-30). First, the binder resin, colorant, and charge control agent are mixed by kneading means such as a two-roll mill, a three-roll mill, a press kneader or a twin-screw extruder. The conditions of melt kneading are not limited so long as the colorant is dispersed uniformly in the binder resin (Col. 12, lines 31-35). When a (wax) releasing agent is added, the binder resin, colorant, and releasing agent may be adjusted in advance so that the mixture is made of from 1 to 10% by weight of colorant, 0.5 to 5% by weight of releasing agent, and the remaining balance of the binder resin and charge control agent (Col. 12, lines 43-48). After melt kneading, the preliminary mixture if cooled and finely divided in a pulverizer, such as a jet mill, and graded by an air grading apparatus to result in a toner having a desired particle size from 1 to 15 μm (Col. 12, lines 49-52).
Ogura further teaches that fine particles having a smaller particle diameter than the toner particles may be adhered to the toner particles. The externally added agent is not limited, as long as it can be effectively used for the surface improvement of the toner matrix such as to improve the flowability and electrification properties of the toner (Col. 13, lines 53-60). A specific example of such externally added agent is titanium oxide (titania) (Col. 12, line 62). Additionally, it is more suitable to add silica to increase the flowability (Col. 13, lines 3-5). The silica used in the production of the toner includes silicon dioxide preparations having hydrophobic properties, such as those obtained by surface treating silicon dioxide particles with various polyorganosiloxanes, silane coupling agents, etc. Specific examples of said silicon dioxide preparations include commercially known products such as Aerosil R812, RX50, RA200HS, and RA200H (Col. 13, lines 11-13 & 20). The silica includes one having a relatively large average diameter and one having a relatively small average particle diameter. They may be used singly or in combination. Preferably, one having a larger particle size and one having a smaller particle size be used in combination since the flowability of the toner is excellent, the adhesion of the toner to the blade of the developing machine can be prevented. Additionally, fogging is inhibited, durability against development is excellent, and long term stability of electrification upon running can be obtained (Col. 13, lines 25-34). The silica can be externally added to the toner particles by a method of using a Henschel mixer, which is a usual mixing machine for powders, or a surface improving machine, such as a hybridizer. The silica may be adhered to the surface of the toner particles, or embedded into the surface of the toner particles (Col. 13, lines 40-45). 
The production information sheets provided by Evonik disclose that RA200HS is hydrophobic fumed silica treated with HMDS and aminosilane and has a carbon content of ≤ 3.0% and RA200H is hydrophobic fumed silica treated with HMDS and aminosilane and has a carbon content from 2.0% – 4.0%. According to the specification, Aerosil RX-50 and Aerosil RY-50 are medium sized fumed silica having a primary particle size between 30 nm to 60 nm and are treated with hexamethyldisilazane (silane) or polydimethylsiloxane (silicon oil), respectfully (see [0022] of the instant spec). The specification also defines small silica as silica having an average primary particle size in the range of 2 nm to 20 nm (see [0021] of the instant spec). The specification further discloses that Aerosil RA200HS is surface treated with hexamethyldisilazane and aminopropylsilane (the specific aminosilane) and has a primary particle size of 12 nm and a carbon content of <3.0% (see [0032], (Table 1) of the instant spec). Therefore, the “relatively large” Aerosil RX50 silica taught by Ogura is considered to be “medium sized silica” and the “relatively small” Aerosil RA200HS silica taught by Ogura is considered to be “small sized silica”, by the Applicant’s definitions presented in the specification.
Ogura does not specifically mention the particle size of the titanium oxide, only that it must be smaller than the size of the toner particles (Col. 12, lines 53-55). Ogura also does not mention the geometry of the titanium oxide. Broce teaches extra particulate additives may be formulated into a package containing metal oxide particles, relatively large silica particles, relatively small silica particles, and the conductive additives (Col. 3, lines 44-48). The extra particulate additives, such as conductive additives, in combination with other particles are used to improve the mass flow in a toner supply (Col. 1, lines 21-25). The conductive additives include Sb2O5 doped SnO2 coated titania, having a particle size in the range of 10 to 400 nm. The coated titania may also be treated with a coupling agent. Examples of the conductive titania include commercially known products such as ET-300W, ET-600W, ET-500W from Ishihara Corporation and EC-300T from Titan KKK (Col. 3, lines 25-32). Additional conductive additives include Sb2O5 doped SnO2 coated acicular titania, having a particle length in the range of 0.5 to 10 μm. Examples of the larger conductive titania include commercially known products such as FT-1000, FTX-09, and FTX-10 from Ishihara Corporation (Col. 3, lines 37-43). The metal oxide particles may include transition metal, such as titanium or zinc, and may also be coated with a second metal oxide, such as aluminum oxide. The metal oxide particles may have a particle diameter in the range of 0.1 to 1.0 μm and a particle length in the range of 0.5 to 10 μm (Col. 3, lines 49-55). Examples of metal oxide particles include commercially known products such as FTL-100 or FTL-110 from Ishihara Corporation (Col. 3, lines 60-61). 
According to the specification, an example of the electroconductive titania used in the present invention is ET-300W available from ISK UA (see [0024] of the instant spec). The specification also discloses that an example of the acicular titania used in the present invention is FTL-110 available from ISK USA (see [0024] of the instant spec). Therefore, the “conductive additive” taught by Broce has a particle size in the range of 30 nm to 60 nm, and the “metal oxide particle” taught by Broce is considered to be “acicular”, by the Applicant’s definitions presented in the specification.
Furthermore, since Ogura teaches a non-magnetic toner, iron oxide (magnetite/ferrite) is not mentioned during the method of producing the toner. Diamond teaches in 5.2.5 “Magnetic Additives” on pg. 182, that magnetite can be added to toners in single-component applications, where it enables the transport of the toner through the developer housing and against the latent image under magnetic. Diamond further teaches that even in development methods where magnetite is not necessary for developer transport, it still offers advantages in controlling machine dirt. Without magnetite, the resulting low-charge toner often produces severe dirt and dusting problems. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive additives (electroconductive titania) and metal oxide particles (acicular titania) of Broce in addition to adding iron oxide in the toner as taught by Diamond, with a reasonable expectation of improving the mass flow of the toner while also preventing dirt and dusting problems during development.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/16/2022